DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4. 	Claims 25, 27-30, 146, 148-149, 151, 155-161, and 166-167, are rejected under 35 U.S.C. 103 as being unpatentable over Cozean et al. (2002/0164291) in view of Belikov et al. (2008/0280260). 
Regarding claim 25, Cozean et al. discloses a method of treating a dental hard tissue to resist acid dissolution (abstract) the system comprising: generating at least one pulse of a laser beam (paragraphs 21, 24); irridating a laser beam at or near a surface of the dental hard tissue (paragraphs 10-17).  
Cozean et al. discloses the laser beam causing the dental hard tissue to resist acid, and/or decrease an amount of surface carbonate (The visible light beam reduces the carbonated phase of the hydroxyapatite, making the tooth more resistant to attack”; paragraph 26 “Lasers, coherent sources of light beams, useful in the present invention are those which generate sufficient power to increase the acid resistivity of tooth enamel at low power” - paragraphs 10-17).  Note that Cozean et al. discloses the wavelength and energy level of the laser to be low so as  to not cause surface modification of ablation or melting of the dental hard tissue (“The lasers need only be used at low power to produce the desired effect.” - paragraphs 24-28). 
Regarding the newly recited limitation, note that Cozean et al. discloses applying a fluoride solution after the laser treatment of removing carbonate organic compound (“irradiating by exposing the tooth to an energy and an energy density sufficient to vaporize organic material without damaging the tooth structure.  A further embodiment involves bonding a chemical agent to the crystalline structures of the tooth after removal of the organic compound. Preferably the chemical agent is fluoride.” - paragraphs 10-11, emphasis added).
Cozean et al. is not explicit about controlling pulse energy based on the defined beam width such that the laser beam pulse having a fluence profile at a focus as claimed.  Belikov et al. further discloses generating a pulse of laser beam, defining a laser beam width, and focusing said laser beam at or near a surface10-9 of dental hard tissue using optic 10-12 (Fig. 10); and controlling the pulse energy based on the defined beam width, such that the laser beam pulse has a fluence profile at a focus having: a maximum local fluence less than an upper threshold fluence, the upper threshold fluence defined as a minimum fluence that causes a surface modification being surface ablation of the dental hard tissue (Belikov: paragraphs 63 - “below ablation thresholds”)  155, 216-217).   Belikov et al. discloses the laser beam pulse having fluence profile at a focus having: at least one other local fluence greater than a lower threshold fluence, the lower threshold fluence defined as a fluence that causes at least one of (i) a minimum increase in an acid dissolution resistance of the dental hard tissue and (ii) a minimum decrease in an amount of surface carbonate of the dental hard tissue (Belikov paragraph 63 “loss of carbonate and an increase in the enamel’s acid resistance”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cozean et al. by generating and focusing the laser beam using optic, defining the laser beam width, and controlling the pulse energy as taught by Belikov et al. such that the laser beam pulse has the fluence profile as claimed as claimed in order to effectively produce the laser beam and control its pulse energy as desired according to the treatment plan. 


As to claims 29-30, Cozean et al. discloses that the acid dissolution resistance is determined by an acidic challenge and a pH cycling study; the acidic challenge using at least one of citric acid, acetic acid, and lactic acid, and (paragraph 31).  
As to claim 146, Cozean et al. discloses the amount of surface carbonate is measured by spectroscopy (paragraph 28).  
As to claim 151 and 167, Cozean et al. discloses the post-treatment solution being fluoride (paragraphs 10-11).   

As to claims 27-28, Cozean et al. fail to disclose visual inspection of the treated surface by magnification.  Belikov et al. discloses that the melting and/or ablation is determined by a visual inspection of a treated surface at least one of 200X, 500X, and 1000X magnification (Fig. 19c; paragraph 299).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cozean et al. by inspecting the treated surface for melting and/or ablation via magnification as taught by Belikov et al. in order to ensure there is no melting and ablation damage to the dental hard tissue. 
As to claim 148, Cozean et al. fails to disclose the laser beam having the wavelength range as claimed.  Belikov et al. discloses the laser source produces a laser beam having a wavelength of 9.6 microns (paragraph 63), which is within the claimed range from 8 to 12 microns.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cozean et al. to utilize Belikov’s wavelength of 9.6 micron yielding the same results since Belikov also discloses treating the dental surface with laser in order to resist acid and minimize carbonate.  
As to claim 149, Cozean et al. fails to disclose a controller.  Belikov et al. discloses a controller is adapted to control at least one of a pulse duration, average laser input power, and average laser output power, to control the pulse energy. (paragraphs 114, 127, 138, 140).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cozean et al. by including a controller adapted to control the pulse duration, laser power, and pulse energy, in order to effectively control the laser irradiation as desired according to the treatment plan. 
Regarding claims 155-161, Cozean et al. fails to disclose direct a fluid on the dental hard tissue.  Belikov et al. discloses directing a fluid across the dental hard tissue and applying simultaneously or asynchronously the laser pulse step (paragraphs 114 and 243-254).  Note that the fluid may be water-based or air (paragraph 260).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cozean et al. by directing a fluid on the dental tissue during the treatment as taught by Belikov in order to lower the temperature and/or clear the treatment area of tissue debris. 
As to claims 166-167, Cozean et al. discloses the post-treatment solution being fluoride (paragraphs 10-11).  

5. 	Claims 147, 152-154, and 162-164, are rejected under 35 U.S.C. 103 as being unpatentable over Cozean et al. in view of Belikov et al., as applied to claim 25 as detailed above, and further in view of Monty (2013/0059264). 
Regarding claim 147, Cozean/Belikov fails to disclose a Gaussian energy profile.  Monty discloses such energy profile is well known to be a top-hap prole, a Gaussian profile, etc. (paragraph 15).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cozean/Belikov by selecting a Gaussian energy profile as taught by Monty to be a suitable alternative energy profile for the intended use of laser treatment of teeth surface.  
Regarding claims 152-154, Cozean/Belikov discloses the laser pulse energy of 1 J/cm2 fluence (Belikov: paragraph 63) and various ranges of pulse duration (Cozean: paragraph 13;  Belikov: paragraphs 60, 110) which overlap with the claimed ranges of pulse energy and pulse duration.  Therefore, such claimed ranges of pulse energy and pulse duration would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144. 
	Regarding claims 162-165, Belikov et al. discloses directing a fluid of air, but fails to disclose adjusting the flow rate of such fluid as claimed.  Monty discloses adjusting the flow rate of the fluid sufficient to decrease the temperature and creating a negative pressure at the dental hard tissue (paragraph 43 “creates a curtain of pressurized air”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Belikov et al. by adjusting the flow rate of the fluid sufficient to decrease the temperature as taught by Monty et al.  Furthermore, note that the claimed range of flow rate of compressed air would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144. 

Response to Arguments
6.	Applicant's arguments regarding the newly made claim amendment have been fully considered and are persuasive as having overcome the previous grounds of 35 U.S.C. 102 rejection under Belikov et al.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cozean et al. in view of Belikov et al. as detailed above.
Regarding the newly recited limitation, note that Cozean et al. discloses applying a fluoride solution after the laser treatment of removing carbonate organic compound (“irradiating by exposing the tooth to an energy and an energy density sufficient to vaporize organic material without damaging the tooth structure.  A further embodiment involves bonding a chemical agent to the crystalline structures of the tooth after removal of the organic compound. Preferably the chemical agent is fluoride.” - paragraphs 10-11, emphasis added).

 

Conclusion
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAO D MAI/
Examiner, Art Unit 3772